Citation Nr: 0102127	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  93-09 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1967.

This case arises out of a January 1993 rating action in which 
an increased rating for the veteran's left knee disability, 
then evaluated as 30 percent disabling, was denied.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  The Board, in a May 1994 Remand, determined 
that consideration should also be given as to whether an 
increased rating for the veteran's right knee disability was 
warranted and whether entitlement to a total disability 
rating based on individual unemployability (TDIU) should be 
granted.  In a subsequent rating action, the VA Regional 
Office (RO) confirmed the evaluations then assigned for the 
veteran's knee disabilities, and determined that TDIU 
benefits were not warranted.  Thereafter, the case was 
returned to the Board, and in an August 1996 decision, the 
Board denied ratings in excess of 30 percent for the 
veteran's left and right knees, and denied TDIU benefits. 

After the Board's decision, the veteran brought his case 
before the United States Court of Veterans Appeals, (since 
March 1999, the United States Court of Appeals of Veterans 
Claims).  While the case was pending before the Court, the 
Secretary of Veterans Affairs, represented by the VA General 
Counsel, and the veteran, represented by his attorney, filed 
a joint motion, in August 1997, asking the Court to vacate 
that part of the Board's August 1996 decision which denied an 
increased rating for a left knee disability, and entitlement 
to TDIU.  The parties moved to dismiss the claim for an 
increased rating for a right knee disability.  The Court 
granted the parties' motion in a September 1997 order, and 
the case was returned to the Board for compliance with the 
directives that were stipulated in the joint motion.  

In June 1998, the Board remanded the case to the RO for 
additional development, and in a December 1998 rating action, 
the RO increased the evaluation of the veteran's left knee 
disability to 60 percent.  This evaluation was made effective 
from November 1992 until February 1996, and subsequent to 
April 1, 1997.  A 100 percent schedular rating was assigned 
for the period between February 1996 and April 1, 1997, 
following the veteran's total left knee replacement.  The RO 
continued to deny TDIU benefits, and the matter was returned 
to the Board.  

In January 2000, the Board issued another Remand.  In the 
Introduction to that document, the Board noted that the 
increased rating assigned for the veteran's left knee 
disability satisfied his appeal in that regard.  Accordingly, 
there remained only the issue of entitlement to TDIU benefits 
for consideration.  The Board, however, remanded that issue, 
because the development that had been previously requested in 
its June 1998 Remand with respect to it, was not completed.  
Therefore, the case was once again returned to the RO.  

The RO continued to deny TDIU benefits, and after a 
supplemental statement of the case was issued in March 2000, 
the appeal was returned to the Board.  Shortly thereafter, 
however, the veteran requested to appear at a hearing at the 
RO before a member of the Board, (now Veterans Law Judge).  
In order to comply with that request, it was necessary for 
the Board to Remand the veteran's case a fourth time so that 
arrangements could be made for this hearing.  That hearing 
took place before the undersigned in September 2000, after 
which the case was returned to the Board in Washington, DC.  


FINDINGS OF FACT

1.  The appellant is service connected for a total left knee 
replacement, rated 60 percent disabling, and for the 
residuals of a right knee lateral meniscectomy with 
arthritis, rated 30 percent disabling.

2.  The veteran completed a high school education and also 
apparently completed a course in electronics repair in 1975; 
he has occupational experience as a butcher, restaurant 
manager, and a laborer, with recent part time employment in 
food preparation at fast food restaurants.  

3.  The evidence of record raises a reasonable doubt as to 
whether the veteran's service connected disabilities prevent 
him from engaging in any form of substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for a total disability rating based 
upon individual unemployability have been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities. Those criteria are as follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 4.16(a).  

In this case, service connection has been established for a 
total left knee replacement which is assigned a 60 percent 
disability evaluation, and for the residuals of a right knee 
lateral meniscectomy, with arthritis, rated 30 percent 
disabling.  The veteran's combined disability evaluation is 
80 percent.  Thus, the veteran meets the schedular 
requirements for a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).

The Court has held that the record must reflect some factor 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15 (1992)). The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. Id.  "A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment." Id.  
Moreover, it must be noted that the veteran's advancing age 
and non-service-connected disabilities may not be considered 
in determining individual unemployability.  See 38 C.F.R. §§ 
3.341(a), 4.19 (1999); Van Hoose, 4 Vet. App. at 363; Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992).

In this case, the record shows that the veteran was born in 
1944, he completed a high school education and also 
apparently completed a course in electronics repair in 1975.  
The veteran's occupational experience has been as a butcher, 
restaurant manager, and a laborer.  The record also shows 
that the veteran has not had full time employment since 
approximately 1973, although he has apparently worked part 
time as a disc jockey at a night club, and in food 
preparation at fast food restaurants since then.  The record 
also shows that in addition to his service connected 
disabilities, the veteran sustained an open distal right leg 
tibia/fibula fracture in a post-service motor vehicle 
accident in 1977.  It appears that the Social Security 
Administration considers the veteran unemployable due to the 
combination of impairments arising from his service connected 
and his nonservice-connected disabilities, (and has so for 
more than 20 years), and it is the contribution to the 
veteran's unemployability by this non-service connected right 
leg disorder that the RO has primarily pointed to as 
precluding the award of TDIU benefits. 

In connection with the veteran's present claim, which arose 
out of a 1992 application for benefits, there have been 
numerous medical records associated with the claims file.  
These reflect treatment for complaints that are primarily 
related to the veteran's left knee.  (His right knee joint 
was apparently fused in the 1970's, rendering it immobile, 
and has been relatively stable.)  A left knee arthroscopy was 
performed in September 1992, after which the veteran was 
assigned a temporary total rating for convalescence purposes 
until November 1, 1992.  Thereafter, the veteran was seen on 
a number of occasions in 1993 and 1994 for complaints of left 
knee pain, and, in connection with his claim for benefits, a 
Field Investigator's report was prepared in June 1994.  This 
revealed that the veteran was observed to walk with the use 
of crutches, and that it was noted he had a brace on his left 
knee.  Statements from individuals who knew the veteran 
revealed that they considered the veteran's service connected 
disability to have had a drastic impact on the veteran both 
socially and industrially. 

The evidence also shows that the veteran was examined for VA 
purposes in August 1994.  The report from this examination 
revealed, in pertinent part, that the veteran walked slowly 
and carefully with a cane, favoring his right leg.  It was 
also noted that the veteran was unable to squat or put weight 
on his right leg, and that the right leg knee was completely 
fused, with no motion at all.  The left knee, on the other 
hand, had passive flexion to 90 degrees, and to 100 degrees 
with aggressive flexion.  There was, however, pain, 
crepitation, tenderness and swelling of the knee.  Full 
extension to 0 degrees was present, but this was also 
accomplished with pain.  The diagnoses were as follows:

1.  Status post right knee fusion with no range of 
motion.

2.  Status post left medial meniscectomy with 
degenerative changes of the knee joint on the left, 
tender on weight bearing and exertion, with 
limitation of range of motion.  No instability or 
laxity noted.  However, there is pain and weakness 
on weight bearing anteriorly below the knee joint.  

The examining physician did not identify any impairment 
related to the residuals of the veteran's post service 
injuries.  

Subsequent records reflect the presence of further left knee 
complaints in 1995, and in February 1996, the veteran 
underwent a total left knee replacement.  As mentioned in the 
Introduction to this decision, the veteran was assigned a 
schedular 100 percent rating following this surgery, 
effective from February 1996 to April 1997.  

Records dated after this time include the report of an 
examination conducted for VA purposes in April 1997.  The 
report from this examination revealed that the veteran walked 
with a limp and used of a cane.  The right knee was again 
noted to be fused with no tenderness, although the veteran 
was unable to stand on the right leg.  On the left, there was 
localized tenderness on the medial and lateral areas of the 
knee and mild effusion noted.  Full extension of the leg 
produced pain, which apparently was not present at 10 degrees 
short of full extension.  Flexion was to 90 degrees with 
pain, and to 80 degrees without pain.  There was mild medial 
instability, although the veteran was able to stand on his 
left leg temporarily.  

The examiner also noted the presence of a fused right ankle 
which was productive of pain.  This, however, was a result of 
the post service injury the veteran sustained in a motor 
vehicle accident and is not service connected.  

The diagnoses were:  

1.  Status post right knee fusion secondary to 
internal derangement from a traumatic injury with 
traumatic arthritis and pain on weight bearing. 

2.  Status post total knee replacement on the left 
with pain on weightbearing, limited range of motion 
, and mild instability.  

3.  Status post right ankle fusion with multiple 
ankle procedures secondary to a fracture in 1970's.  
He has pain on weightbearing.  The right ankle scar 
is severely disfiguring with involvement of muscle 
tissue noted in that area.  

An evaluation of the veteran by a private physician was 
conducted in March 1998.  The report from this examination 
revealed that the veteran complained of left knee pain, that 
would wake him at night, particularly in damp weather.  
Physical examination revealed that the right knee was fused 
at approximately 5 degrees of flexion and slight varus.  
Examination of the left knee revealed the presence of passive 
flexion to 105 degrees, and full extension.  There was, 
however, mild valgus instability with some crepitation on 
valgus stress.  There was also moderate medial joint line 
tenderness.  

As to the veteran's non-service connected disabilities, there 
was a large deformity of the distal right leg medially with 
firm tissues as well as bone, that was mildly tender.  The 
right ankle was in 10 degrees of equinus and further flexion 
was to about 15 degrees.  There was also  limited subtalar 
motion and passive dorsiflexion was painful.  

The diagnostic impression was tear right medial meniscus 
caused by service-connected injury of 1964; post right medial 
meniscectomy; post right lateral meniscectomy; post right 
knee fusion; healed fracture of distal right tibia; post left 
knee medial meniscectomy; post left knee arthroscopy; post 
left knee total knee arthroplasty; and painful left knee 
total arthroplasty.  The examiner also commented as follows:

Because of the patient's persistent symptoms of 
pain in the left knee, difficulty ambulating, and 
inability to stand for significant periods of time, 
I do not feel the patient can return to any 
significant type of employment.  

Another examination conducted for VA purposes was 
accomplished in October 1998.  The report from this 
examination revealed that the veteran's chief complaint was 
instability of the left knee and pain which are aggravated by 
activity or prolonged sitting.  The veteran indicated that he 
could walk only one block because of his discomfort.  
Physical examination revealed that the right knee was fused, 
and in general, was non-tender.  It was also noted that the 
veteran's right leg was approximately three-quarters of an 
inch shorter than the left leg.  

Examination of the left knee revealed no evidence of 
erythema, edema, warmth or effusion.  There was reportedly no 
limitation of range of motion or joint function due to pain, 
fatigue, weakness or lack of endurance after repetitive use.  
There was, however, tenderness along the left knee, along the 
lateral collateral ligament, and varus stressing of the left 
knee produced pain.  There was also "1+laxity" of the 
lateral collateral ligament, which produced symptoms.  Range 
of motion of the left knee showed that he veteran had 
complete extension with flexion to 100 degrees, which was not 
painful.  

The examiner went on to comment as follows:

Examination of his gait shows a severe to 
moderately antalgic gait.  This may be partially 
due to his significant leg length discrepancy.  

In conclusion, I did fully review the claims folder 
prior to the examination.  His active motion is 
equal to his passive motion in his left knee.  I do 
believe there is some limitation of function of the 
left knee due to the pain associated with strain of 
the lateral collateral ligament.  Certainly there 
is some laxity of the lateral collateral ligament, 
which may be the result of his total knee 
arthroplasty as a result of attempted balancing of 
the ligaments during the surgical procedure.  I 
also feel that given his significant leg length 
discrepancy, he may benefit from an appropriate 
size shoe lift in the right show to provide equal 
leg lengths.  His main limitation of function of 
his left knee is due to pain, as a result of 
straining the left knee lateral collateral 
ligament, due to the above described laxity.  There 
is again no significant pain, weakened movement, 
excessive fatigability or incoordination on 
movement of the left knee.  With range of motion of 
the left knee, again there is no pain, however, the 
pain does occur when he bears weight on his leg due 
to the strain on the lateral collateral ligament.  
There is no loss of range of motion due to pain on 
use or during flareups or during weakened movement 
excess fatigability or incoordination.  

The patient denies any flareups of his left knee 
condition.  Although his left knee symptoms are 
related to activity, this is a result of his 
straining the lateral collateral ligament.  There 
is no evidence of ankylosis of the left knee.  
There is no degree of disability of the left knee 
that is solely caused by his right knee condition 
or the residuals of his compound fracture of the 
right tibia and fibula, other than the resultant 
shortening of the right leg.  Again, I feel this 
can be corrected using the appropriate size show 
lift.  I think that given the appropriate 
treatment, the veteran would be capable of 
obtaining and maintaining a gainful occupation.  
Certainly he needs to have his leg length 
discrepancy addressed as well as his lateral 
collaterally laxity.  This possibly could be 
addressed either by revision surgery to provide 
better stability of the left total knee 
arthroplasty or perhaps a brace.  Given his 
significant pain on todays exam, as well as his 
significant leg length discrepancy without the use 
of any shoe lifts as seen today, I do not feel that 
it is possible for him to have gainful employment 
without treatment.  

Another examination of the veteran was conducted for VA 
purposes in February 2000.  The report from this examination 
revealed that the veteran's primary complaints were a fused 
right knee (without pain), a previous knee replacement on the 
left with mild persistent pain, and right ankle pain 
following a motorcycle accident.  The veteran indicated that 
his left knee replacement markedly diminished his symptoms in 
the left knee, and that his right ankle (non-service 
connected) pain was the most severe component of his 
complaints and was the most limiting to his activities.  

Physical inspection once again revealed that the right knee 
was fused in extension, with no motion.  There was also no 
pain, weakness, or fatigability with attempted motion.  

The right ankle was held in 15 degrees of plantar flexion, 
with no appreciable motion either actively or passively.  
There was, however, pain with any attempted motion.  As to 
the left knee, range of motion was from 0 to 85 degrees, with 
pain starting at 80 degrees.  There was, however, no evidence 
of effusion, weakness or fatigability, and no localized 
tenderness.  The knee was also stable to ligamentous testing 
with approximately 2 to 3 degrees of varus stress test laxity 
and 1 to 2 millimeters of valgus stress test laxity.  

It was also noted that the veteran's right leg was 5 
centimeters shorter than the left leg, and that the veteran 
ambulated with a cane in his right hand with a stiff legged 
gait on the right.  The pertinent diagnoses were post right 
knee arthrodesis and post left arthroplasty with limitation 
in motion and mild base line pain.  The examiner also 
commented as follows:  

1.  The patient, as a result of the above mentioned 
injures and procedures, would be unable to perform 
any employment which required him to be on his feet 
for any prolonged period of time.  He would be 
unable to perform any lifting or strenuous 
activities.  He should be able to perform a 
sedentary desk type job.  As mentioned above, the 
patient has primarily right ankle pain with any 
prolonged ambulation.  He has easy fatigability 
secondary to his inability to flex his right knee 
following fusion.  

2.  Therefore, it is my opinion that it is not at 
least as likely as not that the veteran is 
incapable of obtaining and maintaining a gainful 
occupation due exclusively to the service-connected 
bilateral knee conditions.  

3.  Clearly the limb length discrepancy is related 
to the patent's service connected knee disabilities 
as the knee fusion resulted in shortening on the 
right knee as is always the case with a knee 
fusion.  

4.  Although the veteran was not having a flare-up 
during the examination, he does claim to have 
occasional flare-ups, and it is my opinion that 
during a flare-up the condition may worsen by 10 
percent.  

Another report from a Field Examiner was obtained in March 
2000.  In this report, it was noted that the veteran limped 
quite noticeably, and that he had attempted working part time 
at a fast food restaurant in 1994 and 1995, and again in 1998 
and 1999.  During this employment, however, the veteran 
apparently did not have to bend, lift, load or unload 
anything.  It was also necessary for him to leave work early 
on a number of occasions due to knee and leg pain.  
Statements from those who knew the veteran, which were 
attached to the report, confirmed the veteran's part time 
employment, and the limitations that his disabilities imposed 
in that regard.  It was also noted that the veteran had a 
friend assist him in household tasks, including cooking and 
cleaning on the weekends.  In his closing remarks, the field 
examiner commented that "[i]t appears that his [service 
connected] condition has come to the point where he is no 
longer employable."  

In June 2000, the veteran received a letter from the 
vocational and rehabilitation division at the RO.  In that 
letter, the veteran was advised that he could not participate 
in the vocational rehabilitation program because of his 
disabilities.  The particular factors identified in reaching 
this conclusion were the veteran's "problems related to the 
fused right knee and the 'looseness' of the left knee [which] 
create a problem with [the veteran's] ability to stand or sit 
for long periods of time."  It was also noted that the 
veteran would have extreme difficulty in achieving academic 
success in any subjects that would assist in him finding 
suitable employment, and that the only work for which he was 
currently eligible would require standing, lifting, bending 
and stooping, which were not compatible with his 
disabilities.  It was specifically noted that the veteran was 
considered incapable "of achieving competitive employment 
that is compatible with [his] disabilities, and that 
inability to secure gainful employment is by reason of [his] 
service-connected disabilities."    

At the hearing conducted by the undersigned, the veteran 
reiterated the problems he had when he attempted to work at a 
fast food restaurant; that he uses either a cane or crutches 
to walk; and that he experiences left leg pain when walking.  
The veteran also testified that at times his pain can be 
significant, and that he experiences leg pain every night.  

It is clear from the foregoing, that the veteran has 
significant impairment arising from his service connected 
knee disorders.  Indeed, it is not necessary to resort to 
medical experts to draw that conclusion given that one of the 
veteran's knees is fused and immobile, and the other required 
the veteran to undergo a total knee replacement.  The extent 
to which the veteran is impaired is also recognized by the 
fact that he has a combined 80 percent disability evaluation 
for his knee conditions.  

There is some inconsistency in the record, however, as to 
whether the veteran's service connected bilateral knee 
impairments render him unemployable.  In this regard, the 
Board notes that the physician who examined the veteran for 
VA purposes in October 1998 commented that despite the 
veteran's complaints of pain with weight bearing, the veteran 
would be able to secure gainful employment with appropriate 
treatment.  Similarly, when examined in February 2000, the 
veteran indicated that it was his nonservice-connected ankle 
disability that produced the most severe component of his 
complaints, and most limited his activity.  There were no 
complaints related to the right knee at that time, and the 
left knee symptoms had reportedly diminished markedly since 
the knee replacement surgery.  Furthermore, the examiner 
commented that the veteran should be able to perform a 
sedentary desk type job, and that it was "not at least as 
likely as not that the veteran is incapable of obtaining and 
maintaining a gainful occupation due exclusively to the 
service-connected bilateral knee conditions."  (Emphasis 
added.)  

At the same time, however, the record includes the evidence 
that the veteran has not had gainful employment in 
approximately 25 years, and that his recent attempts at part 
time work were frustrated by his service connected 
impairments.  There is also the private physician's March 
1998 examination report that essentially concluded that the 
symptoms arising from the veteran's service connected 
disabilities precluded the veteran's return to any 
significant type of employment.  Likewise, there is the 
report from the vocational rehabilitation division at the RO 
that concluded the veteran's inability to secure gainful 
employment was by reason of his service-connected 
disabilities, which is similar to the conclusion offered by 
the VA field examiner in his March 2000 report and supported 
by accompanying statements.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given the veteran's complaints of discomfort that limit the 
amount he can walk and stand, the determination that he is 
ineligible for VA vocational rehabilitation because of his 
service connected disabilities, and his failed attempts at 
part time work, we are of the view that there is a reasonable 
doubt as to whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  Such doubt is to be resolved in 
favor of the claimant.

Granting the veteran every benefit of that doubt, the Board 
finds that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities and that, therefore, TDIU benefits are 
warranted. 


ORDER

A total rating for compensation based on individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

